Citation Nr: 1122596	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than April 21, 2009, for the award of service connection for posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which awarded service connection for posttraumatic stress disorder, effective April 21, 2009, and assigned a 30 percent evaluation.  The Veteran has appealed both the effective date and the evaluation assigned.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder.  The Veteran was notified of the decision and did not appeal it, and it became final.

2.  On April 21, 2009, the Veteran submitted an application to reopen the claim for service connection for posttraumatic stress disorder.

3.  There was no formal claim, informal claim, or written intent to file a claim for service connection for posttraumatic stress disorder between September 2003 and April 2009.

4.  Posttraumatic stress disorder has not been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 21, 2009, for the award of service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).

2.  The criteria for an initial evaluation in excess of 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claims stem from the rating decision that awarded the benefit sought (entitlement to service connection for posttraumatic stress disorder).  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully reopened and granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date and the evaluation assigned, the RO properly provided him with a statement of the case addressing both issues.

VA has not obtained any records in connection with the current two claims.  (VA had obtained VA treatment records, verified the Veteran's posttraumatic stress disorder stressor, and provided the Veteran with a VA examination in connection with the claim for entitlement to service connection for posttraumatic stress disorder.)  As to the claim for an earlier effective date, such determination is based upon evidence already in the claims file.  This same analysis applies to the claim for increase.  The Veteran has not made an allegation that his disability has worsened since the September 2009 VA examination.  The Veteran has not submitted additional evidence during this appeal, other than his contentions.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran argues that he warrants an earlier effective date for the award of service connection for posttraumatic stress disorder and a higher evaluation for the disability.  The Board will address each issue separately.

A.  Earlier Effective Date

In his notice of disagreement, received in November 2009, he stated that he had filed his original claim on December 11, 2002, and that his claim should be made retroactive as of that date.  

By way of background, on December 16, 2002, the Veteran filed an original claim for service connection for posttraumatic stress disorder.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  The claim was denied in a September 2003 rating decision.  In denying the claim, the RO noted the Veteran had failed to appear for a VA psychiatric examination and that "evidence expected from the []VA examination which might have been material to the outcome of this claim could not be considered because of a failure to report for the []VA examination."  The notification letter was sent to the same address shown on the VA Form 21-526, which informed the Veteran of the decision and of his appeal rights.  The letter was not returned as undeliverable, and thus the Veteran is presumed to have received notice of the September 2003 rating decision.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  He did not appeal the decision.  

On April 21, 2009, the Veteran, through his representative, requested that he be awarded service connection for posttraumatic stress disorder.  In the October 2009 rating decision on appeal, the RO awarded service connection for posttraumatic stress disorder, effective April 21, 2009.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than April 21, 2009, for the award of service connection for posttraumatic stress disorder.  The reasons follow.

The Veteran's argument is that he filed an original claim for service connection for posttraumatic stress disorder in December 2002, and thus he believes the effective date should go back to December 2002.  However, the Veteran's argument ignores the fact that a September 2003 rating decision denied service connection for posttraumatic stress disorder, which decision is final, and an effective date prior to September 2003 is legally precluded.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that neither the Veteran nor his representative have specifically alleged that the RO committed clear and unmistakable error in the September 2003 rating decision, which denied service connection for posttraumatic stress disorder.  In the VA Form 9, Appeal to the Board, the Veteran claims he was never given a VA examination and simply denied service connection for posttraumatic stress disorder, which he stated was "not fair."  The Veteran could have appealed the rating decision at the time the claim was denied.  He did not.  The Board finds as fact that the September 2003 rating decision because final in the absence of an appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).

Following the September 2003 decision, the next time the Veteran submitted an application to reopen the claim for service connection for posttraumatic stress disorder was on April 21, 2009.  Applying the law to the facts of this case, an effective date earlier than April 21, 2009, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed."). 

The Board has thoroughly reviewed the evidence of record between September 2003 and April 2009 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for posttraumatic stress disorder, but finds nothing in the record to support such a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155.  In fact, there is no document in the claims file from the Veteran (or a representative of the Veteran) between the September 2003 decision and the April 21, 2009, informal claim.  Thus, there can be no argument that a written claim was filed between the September 2003 rating decision and the April 2009 informal claim.

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than April 21, 2009, for the award of service connection for posttraumatic stress disorder.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

B.  Increased Rating

The Veteran has stated he lost his job due to posttraumatic stress disorder and that he believes he is entitled to an evaluation higher than 30 percent.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the criteria for evaluating post traumatic stress disorder, a 30 percent rating is assigned when the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Global Assessment of Functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A global assessment of functioning score of between 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, the global assessment of functioning score is but one factor to be considered in conjunction with all the other evidence of record. 

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an initial evaluation in excess of 30 percent for posttraumatic stress disorder. The reasons follow.

Initially, the Board notes that the Veteran alleged in his notice of disagreement and substantive appeal that he had lost his job as an electrician due to posttraumatic stress disorder symptoms.  The Board accords such allegation limited probative value.  Prior to the issuance of the rating decision, the Veteran had alleged that he was an electrician and that he would have periods of unemployment "due to the fact that the union does not have jobs for him."  See September 2009 VA examination report; see also April 2009 VA treatment records ("[Veteran] expressed concern about his future as he has been a career carpenter but the profession brings periods of unemployment." and "[The Veteran] discussed the problems with his current work which includes periods of unemployment when there is no work projects and awaits new ones when the work ends.").  In other words, the Veteran attributed his periods of unemployment to his career choice and not to posttraumatic stress disorder symptoms.  The Board accords more probative value to the statements made by the Veteran when he was seeking treatment versus the statements he has made in connection with his allegation that he is entitled to a higher evaluation.  (The RO has already adjudicated a claim for a total rating for compensation based upon individual unemployability in a February 2010 rating decision.)

In reviewing the evidence as a whole, the preponderance of the evidence is against a finding that the Veteran meets the criteria for the 50 percent evaluation.  For example, while the examiner at the September 2009 VA examination described Veteran's affect as "mildly blunted," he stated the Veteran was alert and cooperative.  Regardless, even if the Board accepted the Veteran had a flattened affect, it would not establish a basis to award a 50 percent evaluation because the Veteran's symptoms do not meet the severity of the other criteria described under the 50 percent evaluation.

There is evidence that the Veteran does not have circumstantial, circumlocutory or stereotyped speech.  In April 2009, the examiner stated the Veteran was oriented, related, and alert and was "open and verbal."  In a separate April 2009 VA treatment records, the psychologist noted the Veteran was personable and open in speaking about his experiences.  The Veteran's report of symptoms when he was seen in April 2009 at the VA facility shows someone who has relevant speech.  In other words, his statements were relevant to his seeking treatment for posttraumatic stress disorder, as he discussed the symptoms he was experiencing as a result of posttraumatic stress disorder.  In September 2009, the examiner described the Veteran's as having normal speech and no evidence of a thought disorder.  He added that the thought content was appropriate to the interview.  

The Veteran has not reported having panic attacks, although in April 2009, when he was asked if he would have physical reactions (heart pounding trouble breathing, sweating) when something reminded him of the stressful experience he had in the past, and the Veteran responded, "A little bit."  Regardless, panic attacks are contemplated in the 30 percent evaluation.  Thus, this one report of these symptoms does not equate to a finding of panic attacks more than once a week.

There is evidence the Veteran does not have difficulty in understanding complex commands.  In April 2009, the Veteran was asked if he had difficulty concentrating, and he responded, "Not at all."  In September 2009, the examiner stated that the Veteran's concentration was "intact."  

As to impairment of short- and long-term memory, in April 2009, the Veteran reported some memory loss.  Specifically, when asked if he had trouble remembering important parts of the stressful experience, he responded, "A little bit."  In September 2009, the examiner stated the Veteran's memory was intact.  The 30 percent evaluation contemplates mild memory loss, which the Board finds contemplates the memory loss the Veteran described in April 2009.

There is evidence that the Veteran's judgment and abstract thinking are intact.  In April 2009, the examiner stated the Veteran had good judgment and insight.  In September 2009, the examiner made a specific finding that the Veteran's judgment and abstract reasoning were "intact." 

As to disturbances of motivation and mood, in April 2009, the examiner described the Veteran as "mildly depressed."  In September 2009, the examiner stated the Veteran's mood was neutral, and that the Veteran was cooperative.  The Veteran has consistently denied homicidal and suicidal ideations.

As to difficulty in establishing and maintaining effective work and social relationships, the Board notes that the Veteran reported he and his wife were divorcing.  In April 2009, the Veteran was asked if felt emotionally numb or was unable to have loving feelings for those close to him, and the Veteran responded, "Not at all."  In April 2009, the examiner wrote the Veteran had good social support and that he described good relationships with his wife and children.  He added, "Patient has family in South Carolina and is close as well."  In September 2009, the Veteran reported having a good relationship with all four of his children, his three sisters, and his parents.  One of his children lives with him, and he reported to the September 2009 examiner that he intended to fight for custody of his one-and-one-half-year-old daughter.  This is evidence against a finding that the Veteran has difficulty in establishing and maintaining effective social relationships.  While the Veteran has alleged he and his wife split up because he was emotionally distant, the Board finds that such impairment is contemplated by the 30 percent evaluation, which contemplates some "social impairment."  

The Board notes as an aside that in the September 2009 VA examination report, the examiner noted that he was going to address only those symptoms which he found were attributable to the service-connected posttraumatic stress disorder and not any symptoms the Veteran was experiencing due to the Veteran's incarceration (which the examiner found had caused some psychiatric symptoms).  

In the September 2009 VA examination report, the examiner concluded the following:

The effects of his diagnosis on social and occupational functioning result in occupational and social impairment with occasional deficits in work efficiency and occasional deficits in socialization as a consequence of impaired sleep, heightened arousal, mood swings, and limited socialization, recreational and leisure activities.

Such description falls squarely into the 30 percent evaluation and is evidence against a finding that the posttraumatic stress disorder symptoms warrant a 50 percent evaluation.  

While the examiners have assigned global assessment of functioning scores of 51 and 54, which contemplate some of the symptoms that fall under the 50 percent evaluation, neither examiner provided clinical findings that would fall under that range of scores.  For example, both examiners noted the Veteran denied suicidal ideation.  Both examiners stated the Veteran's speech was normal.  Both examiners noted the Veteran had good relationships with family members.  Lastly, the Veteran has not reported not being able to get along with his peers at work.  In the September 2009 VA examination report, the examiner stated in assigning the global assessment of functioning score of 54, "The [V]eteran does experience impaired sleep, heightened arousal, limited recreation and leisure activities with some isolation and mood swings."  None of the symptoms are the examples listed in the global assessment of functioning score range.  The global assessment of functioning scores of 51 and 54 contemplate a psychiatric disability that is moderately disabling.  The Board finds that the 30 percent evaluation contemplates a moderate psychiatric disability.  

The Board is aware that the symptoms listed under the 50 percent evaluation are examples of the types and degree of symptoms that would warrant that evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, the criteria described under the 50 percent evaluation indicate a more serious disability than the Veteran has demonstrated during the appeal.  In other words, the evidence of record does not demonstrate that the Veteran's symptoms are of equal severity as those described under the 50 percent evaluation.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the manifestations of posttraumatic stress disorder are not in excess of those contemplated by the schedular criteria, as described above.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

The Board has considered the doctrine of reasonable doubt in determining whether a higher evaluation is warranted for posttraumatic stress disorder, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an effective date earlier than April 21, 2009, for the award of service connection for posttraumatic stress disorder is denied.

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder is denied.


_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


